                 Case 20-19836-AJC       Doc 71     Filed 02/18/21     Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  www.flsb.uscourts.gov

In re:                                        Case No.: 20-19836-AJC-

      Marco T Barrios
      Maria Barrios
            Debtor(s).                        Chapter 13
_________________________/

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the Objection to Claim of the
Specialized Loan Servicing/SLS and Notice of Hearing was sent to all parties on the attached service
list on February 18, 2021.

Electronically & Mailed: Nancy K. Neidich, Trustee, POB 279806, Miramar, FL 33027

CERTIFIED MAIL:
Specialized Loan Servicing LLC
c/o Toby Wells, CEO
6200 S. Quebec Street
Greenwood Village, CO 80111

First Class Mail:

Debtor(s), Marco T Barrios; Maria Barrios            Specialized Loan Servicing, LLC
466 E 56th Street                                    UNITED AGENT GROUP INC., R.A.
Hialeah, FL 33013-1344                               11380 PROSPERITY FARMS RD. #221E
                                                     PALM BEACH GARDENS, FL 33410
Specialized Loan Servicing, LLC
Bonial & Associates, P.C.                            Specialized Loan Servicing,
Natalie Lea, Auth. Agent                             LLC
P.O. Box 9013                                        c/o Toby Wells, CEO
Addison, TX 75001                                    PO Box 631873
                                                     Littleton, CO 80163
Specialized Loan Servicing LLC
6200 S. Quebec Street
Greenwood Village, CO 80111

Respectfully Submitted:
ROBERT SANCHEZ, P.A.
By:/s/ Robert Sanchez, Esq. FBN#0442161
Attorney for Debtor
355 West 49th Street
Hialeah, FL 33012
Tel. 305-687-8008


LF-70 (rev. 12/01/09)
